Citation Nr: 0736167	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  05-13 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hepatitis C.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
cervical spine disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
dorsal spine disorder.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from February 1967 to November 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO).

The veteran testified at a video-conference hearing in August 
2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has reviewed the claims file and determined that 
further development is necessary prior to adjudicating the 
veteran's claims.

As to the veteran's PTSD claim, the medical evidence of 
record shows that the veteran is currently diagnosed as 
having PTSD.  The veteran argues that service connection is 
warranted for PTSD due to traumatic events that occurred 
during his service in the Vietnam War.  While the veteran has 
provided information regarding his claimed stressor, the RO 
has not attempted to verify it because it was determined that 
the information provided by the veteran was too general to 
submit to the U. S. Army and Joint Services Record Research 
Center (JSRRC).

During his hearing, the veteran reported that although he was 
trained to be a clerk, he was forced to serve as infantrymen 
with Delta Company of the 2nd Battalion of the 101st Airborne 
Division, in Vietnam.  Although there were several inaudible 
portions of the tape from this hearing that could not be 
transcribed, it appears from a review of his overall 
testimony that all of his stressors relating to his alleged 
service as an infantryman occurred in April 1969 and May 
1969.

The veteran's service personnel records reflect that he did 
serve with the 2nd Battalion, 502nd Infantry, 101st Airborne 
Division, in April 1969 and May 1969; however, he is listed 
as having served as a clerk typist and personnel specialist 
during that period.  Nevertheless, the Board believes that 
unit history or operational report/lessons learned document 
describing the activities of Delta Company, 2nd Battalion, 
502nd Infantry, 101st Airborne Division during the period 
from April 1969 and May 1969 would be useful in determining 
whether the veteran actually participated in any combat 
operations during that period.

The Board recognizes that the veteran was charged with drug 
possession in March 1969, and subsequently imprisoned.  
However, his service personnel records him as being a 
prisoner only in June 1969; his records do not specifically 
identify him as being a prisoner in either April 1969 or May 
1969.  Thus, JSRRC should be asked to provide all available 
documents documenting the veteran's duties, responsibilities, 
or location in April 1969 and May 1969.

As to the applications to reopen claims of entitlement to 
service connection for hepatitis C, a cervical spine disorder 
and a dorsal spine disorder, the Board notes that the veteran 
was not provided the type of notice required by the Court in 
Kent v. Nicholson, 20 Vet. App. 1, 9 (2006) (notice 
obligation in the context of claim to reopen previously 
disallowed claim does not modify the requirement that VA must 
provide notice of what is required to substantiate each 
element of a service connection claim).  That is, VA must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant 
of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought by the claimant.

Moreover, in order to satisfy the legislative intent 
underlying the VCAA notice requirement to provide claimants 
with a meaningful opportunity to participate in the 
adjudication of their claims, Kent holds that the VCAA 
requires, in the context of a claim to reopen, that the RO 
look at the specific bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that 
specific element or elements required to establish service 
connection that were found insufficient in the previous 
denial.

In the case at hand, the Board observes that in the February 
2005 statement of the case, the veteran was provided with a 
description of what constitutes "new and material" evidence, 
but he has yet to be provided with notice in a separate 
letter which fully complies with the newly-specified criteria 
as noted in Kent, supra  (i.e., the type of evidence which 
would be new and material based on the reasons for the prior 
denials).  Such notice must be provided to the veteran prior 
to a final adjudication of his current claims for service 
connection for hepatitis C, a cervical spine disorder and a 
dorsal spine disorder.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should send the veteran an 
updated VCAA notice under 38 U.S.C.A. § 
5103(a).  The notice must include an 
explanation as to what specifically 
constitutes new and material evidence in 
this particular case in light of the prior 
rating decisions which denied the original 
claims of entitlement to service 
connection for hepatitis C, a cervical 
spine disorder and a dorsal spine 
disorder.  The correspondence must further 
provide notice to the veteran of the 
evidence and information necessary to 
establish entitlement to service 
connection in a manner consistent with 
Kent, supra.   The appellant should 
specifically be invited to submit any 
additional pertinent evidence that he has 
in his possession. 

2.  Allow the veteran to provide any 
additional details as to the reported in- 
service stressful incidents, such as dates, 
places, unit of assignment at the time of 
the events, description of events, and if 
appropriate, names and any other 
identifying information concerning any of 
the individuals involved in the events.  
The veteran is to be informed that this 
information is vitally necessary to obtain 
support of evidence of the stressful event 
or events and that failure to respond or 
provide an incomplete response may result 
in denial of the claim.

3.  The AMC should review the file and 
prepare a summary of the veteran's 
stressors.  The AMC should then draft a 
letter asking the JSRRC to provide all 
available documents documenting the 
veteran's duties in April 1969 and May 
1969, and any available unit history or 
operational report/lessons learned 
document describing the activities of 
Delta Company, 2nd Battalion, 502nd 
Infantry 101st Airborne Division during 
the period from April 1969 and May 1969.  
The JSRRC should be given the following: a 
copy of the prepared summary, a copy of 
the veteran's DD Form 214, and any service 
personnel records obtained showing service 
dates, duties, and units of assignments.  
If the JSRRC requests more specific 
descriptions of the stressors in question, 
the veteran must be notified and requested 
to provide the necessary information.

4.  If, and only if, any stressors are 
corroborated as a result of the requested 
development, the veteran should be 
scheduled for a VA psychiatric 
examination.  The claims folder must be 
made available to the examiner.  If the 
veteran's symptomatology is indicative of 
PTSD, the examiner should provide a 
medical opinion as to whether it is at 
least as likely as not that the veteran's 
PTSD is the result of his exposure to the 
corroborated stressor(s) in service, as 
opposed to being due to some other factor 
or factors. 

5.  After conducting any additional 
indicated development, the issues on 
appeal should be readjudicated.  If any of 
the claims are not resolved to the 
satisfaction of the appellant, he and his 
representative should be provided a 
supplemental statement of the case (SSOC) 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  He should be 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



